BRINKLEY V. STATE



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-01-436-CR





LINDA SUE BRINKLEY	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM COUNTY CRIMINAL COURT NO. 5 OF DENTON COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant Linda Sue Brinkley attempts to appeal her conviction for disorderly conduct.  The trial court assessed as punishment a $100 fine, plus court costs, in accordance with the jury’s determination.  

On May 4, 2004, the State filed a motion to dismiss this appeal for want of jurisdiction.  On June 16, 2004, we sent appellant a letter indicating our concern that we may not have jurisdiction over this case because the fine imposed by the county court did not exceed $100 and appellant’s brief does not raise as its sole issue the constitutionality of the statute upon which her conviction is based.  
See
 
Tex. Code Crim. Proc. Ann.
 art. 4.03 (Vernon Supp. 2004).  We further informed appellant that if she did not file, on or before June 28, 2004, a response showing grounds for continuing the appeal, we would dismiss the appeal for want of jurisdiction.  
See
 
Tex. R. App. P.
 42.3(a).	Appellant did not file a response to our letter.  Accordingly, we grant the State’s motion and dismiss the appeal for want of jurisdiction.  
See
 
Tex. Code Crim. Proc. Ann.
 art. 4.03; 
Tex. R. App. P.
 42.3(a), 43.2(f).



PER CURIAM

PANEL D:  LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.

DO NOT PUBLISH

Tex. R. App. P.
 47.2(b)



DELIVERED:  July 29, 2004

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.